CORRECTED NOTICE OF ALLOWANCE
The Office Action Summary in the Non Final Rejection mailed 4/12/2021 erroneously acknowledged a claim to foreign priority, even though a claim to foreign priority was not made in the application. A corrected notice of allowance is being mailed to clarify that a claim to foreign priority was not made.  
Claims 1-7, 9-18, 20-22, 27, 28, and 31 are still allowed for the reasons stated in the Final Rejection mailed 10/13/2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774